Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submissions filed on 01/13/2022 and 02/02/2022 have been entered.
	
	
	Claim status
The office acknowledges the claims filed 01/13/2022.
 Claims 1-7 and 10-11 are pending in the application. Claims 1-7 and 10-11 are previously presented and are hereby examined.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/314,867 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the copending claim are directed to a native rapeseed protein isolate comprising 40 to 65% cruciferins and 35 to 60% napins and having a solubility of at least 88% when measured over a pH range from 3 to 10 at a temperature of 23±2°C wherein the native rapeseed protein isolate comprises at least 5% (on dry matter) 12S rapeseed protein where the presence of 12S is verified by Blue Native PAGE and phytate level is less than 0.4 % by weight.  The process of copending claims 1-7 of ‘867 would provide a protein isolate having the properties of instant claims 1-7.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7 and 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/761,660 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the copending claim are directed to a native rapeseed protein isolate comprising 40 to 65% .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7 and 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 15/734,727 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the copending claim are directed to a native rapeseed protein isolate comprising 40 to 65% cruciferins and 35 to 60% napins and having a solubility of at least 88% when measured over a pH range from 3 to 10 at a temperature of 23±2°C wherein the native rapeseed protein isolate comprises at least 5% (on dry matter) 12S rapeseed protein where the presence of 12S is verified by Blue Native PAGE and phytate level is less than 0.4 % by weight. Claim 12 of ‘727 further teaches a pet food comprising the rapeseed protein isolate.  The process of copending claims 7-9 of ‘727 would provide a protein isolate having the properties of instant claims 1-7.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willardsen WO 2013/000066 (cited in IDS, hereinafter referred to as Willardsen), and evidenced by Declaration made by Kevin Segall (cited in IDS dated 07/06/2021, hereinafter referred to as Segall).
Regarding claims 1-3 and 7, Willardsen teaches a method of making a rapeseed protein isolate (canola protein product) comprising extracting canola seed meal, separating the extract with spend meal, concentrating, diafiltering and drying the extract ( [0003-0029; Example 1). Segall evidences that the rapeseed protein isolate of Willardsen comprises 62.2% cruciferin and 37.8% napin, has a solubility of more than 94% in water over a pH range of 3-10 at room temperature, has a conductivity of less than 9000 µS/cm over a pH of 2-12 in a 2% aqueous solution, and has 42.9% 12S on dry matter basis as verified by BN Page (Table 1 and 3-5, 2.2, 3.1, 3.2.2, 3.3..2). As such, Willardsen anticipates claims 1-3 and 7.
Regarding claim 4, Segall demonstrates in Fig. 3 that the band of the protein isolate of Willardsen is virtually identical to Fig. 1 of the instant disclosure. Further, the 
Regarding claim 10, Willardsen teaches a food product (e.g., milk replacers for animal nutrition) comprising the rapeseed protein isolate (e.g., canola protein product) ([0002]).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Willardsen as evidenced by Segall as applied to claim 1 above.
Regarding claim 6, Willardsen teaches that the rapeseed protein isolate generally has a phytic acid content of less than 1.5% and preferably less than about 0.5% ([0004]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Willardsen as evidenced by Segall as applied to claim 1 above, and further in view of Westdal US Patent Application Publication NO. 2003/0124241 (hereinafter “Westdal’).
Regarding claims 10-11, Willardsen teaches what has been recited above but is silent regarding a pet food or food comprising the rapeseed protein isolate, and the amount of protein isolate in the pet food.
Westdal teaches animal feed such as pet food comprising canola protein isolate (Abstract; [0002]). The reference teaches that at least partially replacing proteinaceous material in animal feed (for example 25% and 50% replacement of total protein in the diet) ([0015; 0020]). Westdal teaches animal feed composition comprising about 20% protein (Table I). Therefore, the at least partial replacement with canola protein isolate (e.g., 25% - 50% replacement) will yield a composition comprising 5-10% canola protein isolate.
Both Willardsen and Westdal teach canola protein isolate and contemplate their use in pet food. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Willardsen by including 5-10% canola protein isolate as taught by Westdal in a pet food, since Westdal teaches that it is suitable to put rapeseed protein isolate in a pet food, and that the amount of 5-10% is a suitable amount of canola protein isolate for pet food.

Claims 1-3, 5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schweizer WO 2005/077201 (cited in IDS filed 01/13/2022, hereinafter referred to as Schweizer).
Regarding claims 1-3 and 7, Schweizer teaches a method of making a rapeseed protein isolate (e.g., canola protein isolate) comprising extracting canola seed meal, separating the extract with spent meal, concentrating, and drying the extract ([0013-0014]). The rapeseed protein isolate as disclosed by Schweizer comprises 45-90% cruciferins (e.g., 45-75% 7S and 0-15% 12S), 25-55% napins (e.g., 2S protein), and 0-15% 12S; claim 3 and ([0014]).
The amounts of cruciferins, napins and 12S as disclosed by Schweizer overlap with those ranges recited in claims 1 and 3. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Given that Schweizer teaches a rapeseed protein isolate the amounts of cruciferins, and napins and 12S in which overlap with the ranges recited in the claim, it logically follows that those properties including the solubility and conductivity for the protein isolate overlap with or fall within those recited in claims 1-2 and 7. See MPEP 2112.01 I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 5, Schweizer teaches that ratio of C/N is 1-1.6 ([0014]; 51-65% cruciferins and 40-50% napins), which overlaps with that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie
Regarding claim 10, Schweizer teaches a human or pet food comprising the rapeseed protein isolate ([0015]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schweizer as applied to claim 1 above, and further in view of Logie WO 2010003245 A1 (cited in IDS, hereinafter “Logie”).
Regarding claim 6, Schweizer teaches what has been recited above but is silent regarding the amount of phytate in the rapeseed protein isolate. What Schweizer teaches is that anti-nutritional factors such as phytic acid present in the canola meal reduces its palatability and digestibility ([0056]).
In the same filed of endeavor, Logie teaches a method of making a canola protein isolate comprising the step of extraction, separation, concentrating and drying ([0016]). Additionally, Logie teaches adding sufficient amount of calcium chloride to the solution that comprises canola protein so as to precipitate phytate and remove phytate till its level is less than 1.5 wt % ([0061];0021; 0051]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Schweizer by adding a sufficient amount of calcium chloride to the solution that comprises canola protein such that desirable amount of phytate could be precipitated and removed. Doing so would have improved palatability and digestibility of the protein isolate. As such, the phytate amount recited in the claim is merely an obvious variant of the prior art.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schweizer as applied to claim 10 above, and further in view of Westdal US Patent Application Publication NO. 2003/0124241 (hereinafter “Westdal’).
Regarding claim 11, Schweizer teaches the use of the rapeseed protein isolate in a pet food product ([0015]), but does not teach the proportion of the isolate in the pet food.
Westdal teaches animal feed such as pet food comprising canola protein isolate (Abstract; [0002]). The reference teaches that at least partially replacing proteinaceous material in animal feed (for example 25% and 50% replacement of total protein in the diet) ([0015; 0020]). Westdal teaches animal feed composition comprising about 20% protein (Table I). Therefore, the at least partial replacement with canola protein isolate (e.g., 25% - 50% replacement) will yield a composition comprising 5-10% canola protein isolate.
Both Schweizer and Westdal teach canola protein isolate and contemplate their use in pet food. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Schweizer by including 5-10% canola protein isolate as taught by Westdal, since Westdal teaches that this was a suitable amount of canola protein isolate for pet food.

Response to Declaration and Arguments
The declaration under 37 CFR 1.132 filed 02/02/2022 and 01/13/2022 (note: the declaration filed 02/02/2022 is the duplicate of the declaration filed 01/13/2022) and 
Applicant’s arguments on page 4 of the Remarks with respect to 35 USC 112 have been fully considered and are persuasive.  The 35 USC 112 rejection has been withdrawn. 
Regarding the pending rejection over Willardsen as evidenced by Segall, applicant argues on page 5 of the Remarks that Table 6 and Table 7 of Willardsen do not teach the claimed cruciferins amount, 12 S amount, and the solubility.
Applicant’s argument is considered. However, applicant is noted that Table 6 and Table 7 are not the embodiments of Willardsen as relied upon in the rejection. “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
	
 Applicant assert on pages 6-10 of the Remarks that the method in the Segall declaration deviated from the Willardsen in a “significant” way. In particular, applicant argues that Segall teaches cold pressed canola meal, defatting the protein solution with an oil separator and clarifying the protein solution with a filter, whereas Willard does not teach cold pressed canola meal, defatting with an oil separator, or clarifying the protein solution with a filter. Applicant further asserts on pages 9-10 of the Remarks that the declaration by Dr. Gertjan Smolders (Exh. H) indicates that filtration done in Segall but not in Willardsen.
Applicant’s arguments are considered but found unpersuasive. Although Segall’s experiment is based on example 1 and includes using cold pressed canola meal as the 
As for the step of defatting using an oil separator and the step of clarification using a filter, [0016] of Willardsen also recites “The fat present in the aqueous canola protein solution may be removed… Alternatively, the fat may be removed at higher temperatures by centrifugation using a cream separator or defatting of the separated aqueous protein solution may be achieved by any other convenient procedure. Once the fat has been removed, the aqueous canola protein solution may be further clarified by filtration”. Therefore, Willardsen’s disclosure includes both a defatting of the protein solution using an oil (cream) separator, and a clarification step using filter. Segall does not go beyond Willardsen.
For the reasons set forth above, applicant’s arguments regarding dependent claims over Willardsen in view of Westdal are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791